EXHIBIT 10.1.3



THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

          THIS THIRD AMENDMENT to Loan and Security Agreement ("Amendment") is
made and entered into as of January __, 2005 by and among SUN HEALTHCARE GROUP,
INC., a Delaware corporation (the "Company"), and each direct or indirect
Subsidiary of the Company identified on the signature pages of this Amendment as
a borrower (individually "Borrower"; all Borrowers together with the Company,
collectively, "Borrowers"), the financial institution(s) listed on the signature
pages hereof, and their respective successors and assignees (each, a "Lender"
and, collectively, "Lenders"), and CAPITALSOURCE FINANCE LLC, a Delaware limited
liability company (in its individual capacity as a Lender, "CapitalSource", and
in its capacity as collateral agent, "Collateral Agent").



R E C I T A L S

          WHEREAS, Borrowers, the Company, Lenders and Collateral Agent entered
into that certain Loan and Security Agreement (the "Loan and Security
Agreement"), dated as of September 5, 2003, as amended by those certain
post-closing letter agreements dated as of September 5, 2003 (the "First Letter
Agreement"), dated as of November 5, 2003 (the "Second Letter Agreement"), dated
as of January 21, 2004 (the "Third Letter Agreement"), dated as of January 22,
2004 (the "Fourth Letter Agreement"), and dated as of March 2, 2004 (the "Fifth
Letter Agreement"), and as amended by that certain First Amendment to Loan and
Security Agreement dated as of May 6, 2004 and that certain Second Amendment to
Loan and Security Agreement dated as of August 2, 2004, all such post-closing
letter agreements and amendments among Borrowers, Collateral Agent, and Lenders
(the Loan and Security Agreement, as amended by the First Letter Agreement, the
Second Letter Agreement, the Third Letter Agreement, the Fourth Letter Agreement
and the Fifth Letter Agreement, the "Loan Agreement"). All capitalized terms
used in this Amendment and not otherwise defined herein shall have the same
meanings assigned to such terms in the Loan Agreement; and

          WHEREAS, Borrowers, Collateral Agent and Lenders have agreed to modify
and amend the Loan Agreement on the terms and conditions contained herein.

          NOW, THEREFORE, in consideration of the agreements and covenants set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby amend the Loan
Agreement as follows:

          1.     Amendment. Section 2.4(A) of the Loan Agreement is hereby
amended by adding a new sub-section (8) to read in its entirety as follows:

          "(8)     Notwithstanding anything to the contrary contained in this
Section 2.4(A), amounts deposited in the bank account in the name of SunBridge
Healthcare Corporation, formerly known as Sunrise Healthcare Corp., from Wells
Fargo Merchant Services, LLC ("WFMS"), acting in its capacity as a servicer
under that certain Merchant Credit Card Services Agreement dated as of
__________, ____, in respect of credit card sales of Borrowers shall not be
required to be deposited, directly or indirectly into a Collection Account, so
long as: (1) no Default or Event of Default shall have occurred and be
continuing and (2) the total amount of such

1

--------------------------------------------------------------------------------

payments received by Borrowers from WFMS in any calendar month does not exceed
$200,000.00 in the aggregate. Upon the occurrence of a Default or Event of
Default, or in the event that the total amount of such payments received by
Borrowers from WFMS in any calendar month exceeds $200,000.00 in the aggregate,
Lender, in its sole discretion may require Borrowers to cause such payments be
made directly to a Collection Account in compliance with this Section 2.4(A)."

          3.     Ratification. Except as expressly modified by this Amendment,
each and every covenant, warranty and other provision of the Notes and the other
Loan Documents is hereby ratified and reaffirmed (as though restated in this
Amendment as of the date hereof) and shall remain in full force and effect. This
Amendment is not intended and shall in no way act as a novation of the Loans or
a release, relinquishment, alteration or reissue of the liens and security
interests securing the payment of the Notes.

          4.     Release.

          (a)     As of the date hereof, each of the Borrowers and the Company,
for themselves and their successors and assigns (collectively, the "Borrower
Parties") hereby fully and forever releases, discharges and acquits each of the
Lenders, the Collateral Agent and their parent, subsidiary, affiliate and
predecessor corporations, and their respective past and present officers,
directors, shareholders, partners, attorneys, legal representatives, agents and
employees, and their successors, heirs and assigns and each of them, of and from
and against any and all claims, demands, obligations, duties, liabilities,
damages, expenses, indebtedness, debts, breaches of contract, duty or
relationship, acts, omissions, misfeasance, malfeasance, causes of action, sums
of money, accounts, compensation, contracts, controversies, promises, damages,
costs, losses and remedies therefor, choses in action, rights of indemnity or
liability of any type, kind, nature, description or character whatsoever, and
irrespective of how, why or by reason of what facts, whether liquidated or
unliquidated, known or unknown, to any of the Borrowers (collectively,
"Claims"), which any of such Borrower Parties may now have against any of said
persons, firms or entities, by reason of, arising out of or based upon conduct,
events or occurrences on or before the date hereof relating to: (i) any of the
Loans or the Loan Documents; (ii) the review, approval or disapproval of any and
all documents, instruments, projections, advances, estimates, plans,
specifications, drawings and all other items submitted to any of the Lenders or
Collateral Agent in connection with the Loans or the Loan Documents; (iii) the
disbursements of funds under the Loan Documents; (iv) the amendment or
modification of the Loan Agreement made pursuant to this Amendment; (v) any
Lender's or Collateral Agent's acts, statements, conduct, representations and
omissions made in connection with the Loans or Loan Documents and any amendment
or modification relating thereto; or (vi) any fact, matter, transaction or event
relating as of the date hereof, provided that nothing contained herein shall be
deemed a release of any Lender's or Collateral Agent's obligations under this
Amendment or (to the extent first arising and accruing after the date hereof)
the Loan Agreement, as modified, or (to the extent first arising and accruing
after the date hereof) a release of any Lender's or Collateral Agent's
obligations under the Loan Documents as expressly set forth therein.

          (b)     Each of the Borrower Parties represents and warrants that it
has not heretofore assigned or transferred, or purported to assign or to
transfer, to any person or entity any matter released hereunder or any portion
thereof or interest therein, and each of the Borrower Parties agrees, jointly
and severally, to indemnify, defend and hold the parties set forth hereinabove
harmless from and against any and all claims based on or arising out of any such
assignment or transfer or purported assignment or transfer.

2

--------------------------------------------------------------------------------



          (c)     It is hereby further understood and agreed that the acceptance
of delivery of this release by the parties released hereby shall not be deemed
or construed as an admission of liability of any nature whatsoever arising from
or related to the subject of the within release.



          (d)     Each of the Borrower Parties hereby agrees, represents and
warrants that it has had advice of counsel of its own choosing in negotiations
for and the preparation of this Amendment, including the foregoing release and
waivers, that it has read the provisions of this Amendment, including the
foregoing release and waivers, that it has had the foregoing release and waivers
fully explained by such counsel, and that it is fully aware of its contents and
legal effect.



          5.     Entire Agreement. This Amendment, the Loan Documents and the
exhibits attached thereto constitute the entire agreement of the Company,
Collateral Agent, the Borrowers and Lenders concerning the transactions
contemplated by this Amendment and supersede and cancel any and all previous
negotiations, arrangements, agreements, understandings or letters of interest or
intent.

          6.     Governing Law. This Amendment shall be governed by, and
construed in accordance with, the law of the State of New York.

          7.     Counterparts. This Amendment may be executed via telecopier or
facsimile transmission in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all of which counterparts together shall
constitute one and the same instrument. This Amendment shall become effective
upon the execution and delivery of an executed counterpart hereof by each of the
parties hereto.

          Please acknowledge your agreement to be bound by the foregoing by
signing this Amendment and delivering it to Collateral Agent.

















CAPITALSOURCE FINANCE LLC, as

Collateral Agent and as Lender

   

By:      /s/Keith D. Reuben                            

Name:   Keith D. Reuben                              

Title:    Chief Operating Officer                    























 

 

 

 

Wells Fargo Foothill, Inc.,

as Lender

 

By:      /s/ Jim Farne                                      

Name:  Jim Farne                                          

Title:   Senior Vice President                        



 

 

 

 

3

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED TO
as of the __ day of December, 2004 on
behalf of all Borrowers

 

SUN HEALTHCARE GROUP, INC.,

a Delaware corporation    

By:      /s/ Steven A. Roseman                           

Name:  Steven A. Roseman                               

Title:   Executive Vice President                       

  Advantage Health Services, Inc.

Americare Health Services Corp.

Atlantic Medical Supply Company, Inc.

Beckley Health Care Corp.

Bergen Eldercare, Inc.

BioPath Clinical Laboratories, Inc.

Braswell Enterprises, Inc.

Brent-Lox Hall Nursing Home, Inc.

Brittany Rehabilitation Center, Inc.

Care Enterprises West

Care Enterprises, Inc.

Care Home Health Services

CareerStaff Management, Inc.

CareerStaff Services Corporation

CareerStaff Unlimited, Inc.

Carmichael Rehabilitation Center

Charlton Healthcare, Inc.

Circleville Health Care Corp.

Clipper Home of North Conway, Inc.

Clipper Home of Portsmouth, Inc.

Clipper Home of Rochester, Inc.

Clipper Home of Wolfeboro, Inc.

Coalinga Rehabilitation Center

Covina Rehabilitation Center

Dunbar Health Care Corp.

Duval Healthcare Center, Inc.

Fairfield Rehabilitation Center

First Class Pharmacy, Inc.

 

By:      /s/ Michael Berg                                        

Name:  Michael T. Berg                                       

Title:    Secretary                                                  



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

 



Fullerton Rehabilitation Center

Gardendale Health Care Center, Inc.

Glenville Health Care, Inc.

Goodwin Nursing Home, Inc.

Grand Terrace Rehabilitation Center

Hallmark Health Services, Inc.

Harbor View Rehabilitation Center

Heritage Rehabilitation Center

HoMed Convalescent Equipment, Inc.

HTA of New York, Inc.

Huntington Beach Convalescent Hospital

Jeff Davis Healthcare, Inc.

Libbie Rehabilitation Center, Inc.

Manatee Springs Nursing Center, Inc.

Maplewood Health Care Center of Jackson, Tennessee, Inc.

Marion Health Care Corp.

Masthead Corporation

Meadowbrook Rehabilitation Center

Mediplex Management of Palm Beach County, Inc.

Mediplex Management, Inc.

Mediplex of Concord, Inc.

Mediplex of Connecticut, Inc.

Mediplex of Kentucky, Inc.

Mediplex of Maryland, Inc.

Mediplex of Massachusetts, Inc.

Mediplex of New Jersey, Inc.

Mediplex Rehabilitation of Massachusetts, Inc.

Mountain Care Management, Inc.

New Bedford Nursing Center, Inc.

Newport Beach Rehabilitation Center

Nursing Home, Inc.

Orange Rehabilitation Hospital, Inc.

P.M.N.F. Management, Inc.

Pacific Health Care, Inc.

Paradise Rehabilitation Center, Inc.

PRI, Inc.

Putnam Health Care Corp.

Quality Care Holding Corporation

Quality Nursing Care of Massachusetts, Inc.

Regency Health Services, Inc.

Regency High School, Inc.

Regency Rehab Hospitals, Inc.

Regency-North Carolina, Inc.

 

By:      /s/ Michael Berg                                        

Name:  Michael T. Berg                                       

Title:    Secretary                                                  



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------

 



Regency-Tennessee, Inc.

Retirement Care Associates, Inc.

Rose Rehabilitation Center

Salem Health Care Corp.

San Bernardino Rehabilitation Hospital, Inc.

San Joaquin G. P. Corporation

Shandin Hills Rehabilitation Center

SHG Services, Inc.

SRT, Inc.

Statesboro Health Care Center, Inc.

Stockton Rehabilitation Center, Inc.

Summers Landing, Inc.

Sun Healthcare Group, Inc.

Sun Lane Purchase Corporation

SunAlliance Healthcare Services, Inc.

SunBridge G. P. Corporation

SunBridge, Inc.

SunBridge Healthcare Corporation

SunBridge Rehab of Colorado, Inc.

SunCare Respiratory Services, Inc.

SunDance Rehabilitation Agency, Inc.

SunDance Rehabilitation Corporation

SunDance Services Corporation

SunHealth Specialty Services, Inc.

SunMark Nevada, Inc.

SunMark of New Mexico, Inc.

SunPlus Home Health Services, Inc.

SunScript Medical Services, Inc.

SunScript Pharmacy Corporation

SunSolution, Inc.

The Mediplex Group, Inc.

U.S. Laboratory Corp.

Vista Knoll Rehabilitation Center, Inc.

West Tennessee, Inc.

Worcester Nursing Center, Inc.

 

By:      /s/ Michael Berg                                        

Name:  Michael T. Berg                                       

Title:    Secretary                                                  



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------

 



Therapists Unlimited - Chicago II, L.P.

Therapists Unlimited - Detroit II, L.P.

Therapists Unlimited - Fresno, L.P.

Therapists Unlimited - Indianapolis, L.P.

Therapists Unlimited - Seattle, L.P.

HSR Partners, L.P.

























 

 

 

 

By:      /s/ Michael Berg

Name:  Michael T. Berg

Title:    Secretary of CareerStaff Management, Inc., as general

          partner of the above named partnerships































 

 

 

SunDance Rehabilitation Texas, Limited Partnership

 

By:      /s/ Michael Berg

Name:  Michael T. Berg

Title:    Secretary of SunDance Rehabilitation Corporation, as

Title:    Secretary of CareerStaff Management, Inc., as general

          general partner of the above named partnership





 

 

 

 

 

West Jersey/Mediplex Rehabilitation, Limited Partnership

 

By:      /s/ Michael Berg

Name:  Michael T. Berg

Title:    Secretary of Mediplex of New Jersey, Inc., as general

          partner of the above named partnership



 

 

 

 

 

7